Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED NOTICE OF ALLOWANCE
DETAILED ACTION
1.	This is to serve as a Corrected Notice of Allowance.  This is solely to correct the dependency of originally written claim 13, which depended on claim 10.  Said claim depended upon a canceled claim and thus this corrected Notice of Allowance implements an Examiner’s amendment to correct this oversight. The following is identical to what was conveyed in the Notice of Allowance filed on September 1, 2021.  It is duplicated below.  The only change is in the Examiner’s amendment portion.
As previously written-
Applicant’s certification and request for consideration under the after final consideration pilot program 2.0 filed on August 9, 2021 is acknowledged.  With the amendment, claims 1, 8, 9, 19 and 22 have been amended.  Claims 1-3, 5, 8, 9, 13, 14, 17-19 and 22-25 are currently pending and under examination.

Allowable Subject Matter
2.	In view of Applicant’s amendments, the rejection of record has been withdrawn.  Consequently, claims 1-3, 5, 8, 9, 13, 14, 17-19 and 22-25 are allowed. 


EXAMINER' S AMENDMENT
3.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner' s amendment was given in a telephone interview with Alex Nie on September 9, 2021.

4.	The application has been amended as follows:

In the claims:

Claim 13 (Currently Amendment) The method of claim 1 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645
September 13, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645